Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2021

                                      No. 04-21-00114-CV

                                        Zulema GARZA,
                                           Appellant

                                                v.

 Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-002209-D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER

         The reporter’s record in this case was originally due May 10, 2021, but was not filed. On
May 13, 2021, this court notified court reporter Cynthia Perez Lenz that the reporter’s record
was late and directed her to either: (1) file a Notification of Late Record within five days or (2)
file the reporter’s record within ten days. Ms. Lenz did not respond to our letter. Accordingly, we
ORDER Ms. Lenz to file the reporter’s record by June 7, 2021. If Ms. Lenz does not comply
with this order, we may initiate contempt proceedings.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court